United States Court of Appeals,

                                Fifth Circuit.

                                  No. 91–2361

                             Summary Calendar.

                  Peggy WOOD, Plaintiff–Appellant,

                                       v.

HOUSTON BELT & TERMINAL RAILWAY and Transportation Communications
International Union, Defendants–Appellees.

                                April 13, 1992.

Appeal from the United States District Court for the Southern
District of Texas.

Before JOLLY, DAVIS, and SMITH, Circuit Judges.

      E. GRADY JOLLY, Circuit Judge:

      Peggy Wood appeals from the summary judgment in favor of her

employer and union in this hybrid breach of contract/breach of duty

of fair representation case.          Because her claims are barred by the

six-month statute of limitations, we AFFIRM.



                                        I

      Wood was employed by Houston Belt & Terminal Railway ("HB &

T") as a clerk.       HB & T is a carrier covered by the Railway Labor

Act   ("RLA"),   45    U.S.C.    §§   151   et   seq.   The   Transportation

Communications International Union ("the Union") is the certified

bargaining representative for certain employees at HB & T.            HB & T

and the Union entered into a collective bargaining agreement

established by the RLA and controlled and arbitrated under its

jurisdiction.    The terms and conditions of Wood's employment were

governed by the collective bargaining agreement between HB & T and
the Union ("the Agreement").



     On June 29, 1987, HB & T notified Wood that she was terminated

for failing to return to work within ten days, after being recalled

from furlough status.      Wood claimed that she had not returned to

work because she was threatened by another employee when she

attempted to report for work on June 18.          The Union investigated

the matter and requested that Wood provide written statements to

substantiate her allegations.          The Union never filed a formal

grievance on behalf of Wood because she failed to provide the

requested   written    statements,     and   because   no   other   employees

reported the alleged threats.          D.D. Willey, the Union's general

chairman and union representative, notified Wood by letter dated

February 12, 1988, that the Union would not pursue the matter any

further.    Willey did not refer to the internal appeals procedure

set forth in the Union's constitution. Willey instead advised Wood

that "the only angle I can think of that might be of some help to

you in obtaining separation pay might be through some legal action

against the Company."       Willey advised Wood to consult with an

attorney regarding the alleged threat, and provided her with a list

of attorneys from which to choose.



     The    Union's    international    president,     R.I.   Kilroy,    also

responded to Wood's complaints that the Union had not fairly

represented her.      Kilroy detailed the steps the Union had taken on

her behalf and informed her that the Union was closing its files.

He did not refer to the internal appeals process provided for in
the Union's constitution.



      On April 22, 1988, Wood filed charges against the Union with

the Texas Commission on Human Rights and the Equal Employment

Opportunity Commission ("EEOC"), alleging that the Union "failed to

fairly represent" her because of her age and sex.           After conducting

an investigation, the EEOC field office determined on June 24,

1989, that the evidence regarding Wood's charges did not establish

discrimination.        Wood   sought    review   of   the    field   office's

determination and, on September 21, 1989, the EEOC's Washington,

D.C. office upheld the field office's finding.



                                       II

      On December 29, 1989, Wood filed suit against HB & T and the

Union in Texas state court.       She alleged that HB & T and the Union

(1) breached her employment contract by failing to allow her to

work at HB & T and failing to pay her a separation allowance;              (2)

intentionally interfered with the contract between her and HB & T;

(3) made fraudulent misrepresentations to her;              (4) conspired to

refuse her employment at HB & T;        and (5) were negligent in failing

to   enforce   the   employment   agreement.      She   sought    actual   and

punitive damages.     HB & T and the Union removed the case to federal

court on the basis of federal question jurisdiction, alleging that

Wood's claims arose under the RLA.          HB & T and the Union moved for

dismissal or, in the alternative, summary judgment, on the grounds

that (1) Wood failed to exhaust her administrative remedies before

filing suit;    and (2) Wood's claims are time-barred.           The district
court granted summary judgment in favor of HB & T and the Union on

the ground that Wood failed to exhaust her administrative remedies.

Wood timely appealed.



                                     III

       Summary     judgment     "shall   be      rendered    forthwith   if    the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party

is entitled to judgment as a matter of law."                Fed.R.Civ.P. 56(c).

Our review of summary judgment is plenary, and we view all facts

and the inferences to be drawn from the facts in the light most

favorable to the non-movant.         LeJeune v. Shell Oil Co., 950 F.2d

267, 268 (5th Cir.1992).        If the summary judgment evidence could

not lead a rational trier of fact to find for the non-moving party,

there is no genuine issue for trial.             Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 1356, 89

L.Ed.2d 538 (1986).



     Although the district court granted summary judgment on the

ground that Wood failed to exhaust her administrative remedies,

"[w]e may affirm a summary judgment on grounds other than those

relied upon by the district court when we find in the record an

adequate   and    independent    basis     for    that   result."      Brown    v.

Southwestern      Bell   Telephone   Co.,     901    F.2d     1250,   1255    (5th

Cir.1990).       In this case, the record clearly establishes that

Wood's claims are time-barred.
         When an employee has a dispute with her employer involving

interpretation of a collective bargaining agreement, as well as a

claim against her union for breach of the union's duty of fair

representation, "the employee may bring a "hybrid' action alleging

claims     against    both   the   union    and   the   employer."       Trial   v.

Atchison, Topeka & Santa Fe Ry. Co., 896 F.2d 120, 123 (5th

Cir.1990).       In    DelCostello     v.    International       Brotherhood     of

Teamsters, 462 U.S. 151, 169–72, 103 S.Ct. 2281, 2293–95, 76

L.Ed.2d 476 (1983), the United States Supreme Court held that

hybrid actions brought under the National Labor Relations Act and

the Labor Management Relations Act are governed by the six-month

statute of limitations in section 10(b) of the NLRA, 29 U.S.C. §

160(b).      The six-month statute of limitations also applies to

hybrid actions under the RLA.          Brock v. Republic Airlines, Inc.,

776 F.2d 523, 526 (5th Cir.1985).             "The limitations period under

the RLA begins to run when the claimants discover, or in the

exercise of reasonable diligence should discover, the acts that

form the basis of their duty of fair representation claim."                Trial,

896 F.2d at 124.



      HB & T and the Union satisfied their summary judgment burden

on   the    statute    of    limitations     issue      by   producing   evidence

demonstrating that Wood had knowledge of the acts that form the

basis of her duty of fair representation claim against the Union at

least as early as February 12, 1988, when Willey and Kilroy

informed her that the Union would do nothing further for her, and

certainly no later April 22, 1988, when she filed EEOC charges
against the Union, contending that it "failed to represent" her.

Accordingly, in order to avoid summary judgment against her, Wood

was required to "set forth specific facts showing that there is a

genuine issue for trial" as to when she became aware of the facts

to support her claims, and whether she had a legally valid excuse

for her delay in filing suit.         Fed.R.Civ.P. 56(e);       Celotex Corp.

v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 2553, 91 L.Ed.2d 265

(1986).   She failed to satisfy her burden.



     Wood argues, as she did in the district court, that because

the Union deliberately misled her regarding her appellate rights,

the statute of limitations did not begin to run until she completed

her appeal through the EEOC on September 21, 1989.               She further

contends that the Union's suggestion to her that the next step in

an appeal was to contact the EEOC "exemplifies the inequity in

asserting that the statute of limitations began to run from the

date of such suggestion."



     Wood failed to establish a genuine issue of material fact with

respect to her contention that the Union misled her regarding her

right to institute legal action against either HB & T or the Union.

There is no evidence to support Wood's conclusory assertion that

the Union advised her to contact the EEOC as the "next step" in an

appeal,   or   with    regard   to   her   complaints   about    the   Union's

representation;       rather, Willey's letter to Wood indicates that he

advised her to contact the EEOC regarding allegations of sexual

harassment by an HB & T official. Nevertheless, Wood's EEOC charge
against the Union alleges that the Union "failed to represent" her

because of her age and sex, and states that the most recent

discrimination took place on February 12, 1988.    This undisputed

evidence establishes, as a matter of law, that Wood had knowledge

of the basis of her claim against the Union no later than April 22,

1988, the date she filed the EEOC charge.     However, she did not

file suit until December 29, 1989, long after the expiration of the

six-month statute of limitations.



     Wood's position seems to be that the limitations period should

not have begun until she had an opportunity to consult an attorney

and learned of the existence of a potential legal remedy against

the Union.   Obviously, such a rule would seriously undermine the

strong federal policy supporting "relatively rapid final resolution

of labor disputes," which is the rationale for the six-month

statute of limitations. DelCostello, 462 U.S. at 168, 103 S.Ct. at

2292.   Wood's knowledge of the legal basis for her claim against

the Union is irrelevant;   the statute of limitations begins to run

when a potential plaintiff has knowledge of the facts which could

support a legal remedy.



                                 IV

     There is no genuine issue as to any material fact regarding

the proper application of the six-month statute of limitations.

Because Wood's claims are time-barred, the judgment of the district

court is
AFFIRMED.